UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4782


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALISON PAIGE HILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cr-00079-F-4)


Submitted:   October 19, 2016             Decided:   November 4, 2016


Before TRAXLER, DUNCAN, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Elisa Cyre Salmon, SALMON LAW FIRM, LLP, Lillington, North
Carolina, for Appellant. John Stuart Bruce, Acting United States
Attorney, Jennifer P. May-Parker, Barbara D. Kocher, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alison Paige Hill pled guilty, pursuant to a written plea

agreement, to conspiracy to manufacture, distribute, dispense, and

produce   with   the    intent   to   distribute    50   grams   or   more    of

methamphetamine, 21 U.S.C. § 846 (2012).           She was sentenced within

her advisory Guidelines range to 108 months in prison.                However,

with respect to her supervised release, the district court varied

upward and imposed a 10-year term.         On appeal, Hill challenges the

district court’s decisions with respect to certain Guidelines in

fashioning her sentence, the reasonableness of her Guidelines

sentence, and the reasonableness of her 10-year variant term of

supervised release.      The Government seeks to enforce the appellate

waiver as to all but the last claim.        For the reasons that follow,

we dismiss in part and affirm in part.

       “We review the validity of an appeal waiver de novo, and will

enforce the waiver if it is valid and the issue appealed is within

the scope of the waiver.”         United States v. Copeland, 707 F.3d

522, 528 (4th Cir. 2013) (internal quotation marks omitted).             “The

validity of an appeal waiver depends on whether the defendant

knowingly and intelligently agreed to waive the right to appeal.”

United States v. Blick, 408 F.3d 162, 169 (4th Cir 2005).                     To

determine whether a waiver is knowing and intelligent, we examine

“the    totality   of     the    circumstances . . .,       including        the

background, experience, and conduct of the accused.” Id. (internal
                                       2
quotation   marks   omitted).      “Generally,     if    a    district    court

questions a defendant regarding the waiver of appellate rights

during the [plea] colloquy and the record indicates that the

defendant understood the full significance of the waiver, the

waiver is valid.”    Copeland, 707 F.3d at 528 (internal quotation

marks omitted).

     In her plea agreement, Hill waived her right to appeal her

“conviction   and   whatever    sentence    is   imposed      on   any   ground,

including any issues that relate to the establishment of the

advisory Guideline range, reserving only the right to appeal from

a sentence in excess of the applicable advisory Guideline range

that is established at sentencing.”          The language of this appeal

waiver is clear and unambiguous, and the record reveals that Hill

understood the full significance of the waiver.                The court also

confirmed that Hill was competent to plead guilty and was entering

her plea in the absence of threats, force, or promises outside of

those contained in the plea agreement.           Accordingly, we conclude

that Hill’s appeal waiver is valid and enforceable as to issues

within its scope.

     In her first two claims, Hill argues that the district court

erred in imposing an enhancement under U.S. Sentencing Guidelines

Manual   § 2D1.1(b)(1)   (2015)    for     possession    of    a   firearm   in

connection with her drug offense and (2) denying her a reduction

under USSG § 3B1.2 for her mitigating role.             In her third claim,

                                    3
she argues that her 108-month Guidelines sentence and 10-year

variant term of supervised release are unreasonable.                         Hill’s

challenges       to    her   within-Guidelines     sentence      of   108    months’

imprisonment are clearly within the scope of, and consequently,

barred by the appellate waiver. We therefore dismiss these claims.

        Because the district court imposed an upward variance on the

supervised release term, however, Hill’s challenge to this aspect

of her sentence is outside the scope of the waiver.                    Hill argues

that the district court did not explain why a 10-year term of

supervised release was necessary or why the 4-to-5-year advisory

Guidelines range was inadequate to address its concerns.                     Because

Hill did not object to the term of supervised release below, this

court reviews the record for plain error.                 United States v. Webb,

738 F.3d 638, 640 (4th Cir. 2013).             To establish plain error, Hill

must show (1) that the district court erred, (2) that the error is

clear or obvious, and (3) that the error affected her substantial

rights, meaning that it “affected the outcome of the district court

proceedings.” United States v. Olano, 507 U.S. 725, 732–34 (1993).

Even when this burden is met, this court has discretion whether to

recognize the error and may deny relief unless the district court’s

error       “seriously     affect[s]    the   fairness,    integrity    or    public

reputation of judicial proceedings.”              Id. at 736.

        A    “term    of   supervised   release   .   .    .   [is]   part   of   the

sentence,” United States v. Evans, 159 F.3d 908, 913 (4th Cir.

                                          4
1998), and is therefore reviewed for reasonableness.                             Gall v.

United    States,     552       U.S.   38,     51    (2007).      If    a    sentence   is

procedurally    reasonable,            this    court    reviews     for     “substantive

reasonableness . .          .    under    an       abuse-of-discretion        standard.”

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                             The

sentence must be “sufficient, but not greater than necessary, to

comply with the purposes” of sentencing.                       18 U.S.C. § 3553(a)

(2012).

     A district court is required to consider the following factors

when determining the length of a term of supervised release:                            the

nature    and   circumstances            of    the     offense,    the      history     and

characteristics of the defendant, deterrence, protection of the

public, the need to provide the defendant with treatment or care,

the applicable sentencing range, public policy, and any need for

restitution.     18 U.S.C. § 3583(c) (2012).

     Here,      the     district          court        noted      the       severity     of

methamphetamine addiction and expressly considered Hill’s troubled

youth, addiction, and criminal history.                    The court stressed that

Hill had a history of probation violations and that she had

committed the instant offense while on a sentence of probation.

The court then tailored a term of supervised release that would

monitor future criminal activity and payments of restitution,

noting the upward variance was warranted in light of the nature

and circumstances of the offense, the dangers of methamphetamine

                                               5
production, and the need to protect the community.    The 10-year

term was well within the statutory maximum supervised release term

of life.   We conclude that the supervised release variance was

procedurally and substantively reasonable and, therefore, affirm

this portion of Hill’s sentence.    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                DISMISSED IN PART;
                                                  AFFIRMED IN PART




                                6